DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	In claim 13, the functional recitation that a force required to separate the front layer from the rear layer along the bottom end is greater than a force required to separate the front layer from the rear layer along the cutout edge is indefinite because it is not supported by recitation in claims 1, 5, or 13 of sufficient structure to accomplish the function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 5-7, 11, 12, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,129,815 to Baxter.
Regarding claim 1. Baxter discloses a method, comprising: providing a product package having a substantially truncated rectangular shape with five edges (Fig. 1) defined between an edge heat seal (6), a vertical portion of a heat seal (10) above a tear line (15), an inclined seal portion (13), a heat seal (8) opposite heat seal (6), and a vertical fold (11), which meets the structure implied by recitation “pentagonal product package”.  Baxter further discloses the product package comprises two flexible adjoined layers configured to provide a cavity extending therebetween for containing a product (Figs. 1 and 8).  Baxter discloses moving the flexible adjoined layers from a first closed configuration in which the flexible adjoined layers are sealed around an entire periphery of the product package to isolate the cavity from an external environment (Figs. 1-4) into a second open configuration in which the flexible adjoined layers extend in a substantially cone shaped configuration defining the cavity therebetween (Fig. 5), and in which a base of the substantially cone shaped configuration provides an opening (18) extending into the cavity (Fig. 5).
Regarding claim 2, Baxter discloses moving the flexible adjoined layers includes separating a seam along three of the five edges of the pentagonal product along the tear line (15).
Regarding claim 3, Baxter discloses separating the seam along three of the five edges of the pentagonal product includes tearing off a perforated portion of the pentagonal product (Figs. 1 and 5; column 2, lines 18-28).
Regarding claim 5, Baxter discloses angle placement (13) may be reversed; placing a wide portion of gripping handle (formed by heat seal 10) toward the top of the bag (column 1, 
Alternatively, Baxter discloses the two flexible adjoined layers are a front layer and a rear layer, wherein the five edges include a first lateral edge (11), a second lateral edge (portion of heat seal 10 above tear line 15), an end (6), an opposite end (8), and a cutout edge (13), and wherein the pentagonal product package is made of a single sheet of material having been folded along the first lateral edge to form the front layer and the rear layer (Figs. 1-4).  The nomenclature for the ends of the edges does not distinguish applicant’s product package from the edge (13) extending from the lateral edge (portion of heat seal 10 above tear line 15) to the end (8) in Baxter.
Regarding claim 6, Baxter discloses there is no further fold in the product package besides the first lateral edge.
Regarding claim 7, Baxter discloses the front layer and the rear layer are connected to each other by a seam along the second lateral edge (portion of heat seal 10 above tear line 15), the cutout edge (13), and end (8), and wherein the seam does not extend along the first lateral edge (11) and  opposing end (6).
Regarding claim 11, Baxter discloses the single sheet of material includes a left edge and a right edge which are overlappingly adjoined along a vertical seam in the rear layer (Fig. 1).
Regarding claim 12, Baxter discloses the second lateral edge (portion of heat seal 10 above tear line 15) is shorter than the first lateral edge (11), and wherein one end (8) is shorter 
Regarding claim 15, Baxter discloses the flexible adjoined layers are connected to one another by a seam extending along exactly three adjacent ones of the five edges (Fig. 1).
Regarding claim 17, Baxter discloses the product is foodstuff (column 2, lines 5-13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,129,815 to Baxter.
	Regarding claim 8, Baxter discloses the claimed invention except for the seam being a heat seal instead of an adhesive connection.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the heat seal seam with an adhesive connection in the Baxter package, since the Examiner takes Official Notice of the equivalence of heat seals and adhesive connections for their use in the packaging art and the selection of any of these known equivalents to adjoin the layers in the Baxter package would be within the level of ordinary skill in the art.
	Regarding claim 18, Baxter discloses the claimed invention except for the foodstuff being selected from the group consisting of chips, popcorn, nuts, seeds, raisins, pretzels, crackers, cereal, cookies, confectionary, and chocolate.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to contain .

Allowable Subject Matter
Claims 4, 9, 10, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following are statements of reasons for the indication of allowable subject matter:

Regarding claim 4, the prior art of record does not fairly disclose or teach separating the seam along three of the five edges of the pentagonal product includes separating a portion of the pentagonal product connected by an adhesive.

Regarding claim 9, the prior art of record does not fairly disclose or teach the front layer and the rear layer being connected to each other by a separable weld along the second lateral edge, the cutout edge, and the top end, and wherein the separable weld does not extend along the first lateral edge and the bottom end.



Regarding claim 13, the prior art of record does not fairly disclose or teach a force required to separate the front layer from the rear layer along the bottom end is greater than a force required to separate the front layer from the rear layer along the cutout edge.

Regarding claim 14, the prior art of record does not fairly disclose or teach a connection between the front layer and the rear layer along the cutout edge is resealable.

Regarding claim 16, the prior art of record does not fairly disclose or teach a pulling force required to separate the flexible adjoining layers along the seam is less than 100 N.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734